--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Greektown Superholdings, Inc. 10-Q [greektown-10q_063011.htm]
 
Exhibit 10.22
 
SECOND AMENDMENT TO
CREDIT AGREEMENT AND CONSENT
 
THIS SECOND AMENDMENT (“Amendment”) dated as of July 8, 2011, by and between
Greektown Superholdings, Inc., a Delaware corporation (“Company”) and Comerica
Bank (“Bank”).
 
RECITALS:
 
A.           Company and Bank entered into a Credit Agreement dated as of June
30, 2010, as amended by a First Amendment to Credit Agreement dated July 6, 2011
(“Agreement”).
 
B.           Company and Bank desire to amend the Agreement as hereinafter set
forth.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Section 8.4 of the Agreement is amended to read as follows:
 
“8.4           Limitations on Acquisitions.  Purchase or otherwise acquire or
become obligated for the purchase of all or substantially all or any material
portion of the assets or business interests or a division or other business unit
of any Person, or any Capital Stock of any Person or in any other manner
effectuate or attempt to effectuate an expansion of present business by such an
acquisition, except for acquisitions (i) made while no Event of Default shall
have occurred and be continuing, and (ii) in which the total consideration
(including indebtedness assumed and the value of any Capital Stock of the
Borrower or any Subsidiary issued as consideration thereof), plus the total
consideration paid or assumed in all other acquisitions during the same fiscal
year, does not exceed $10,000,000 in any fiscal year.”
 
2.           Section 8.2 of the Agreement prohibits certain dispositions of
assets. Company has informed the Bank that it intends to enter into a property
exchange agreement with Wayne County, Michigan under which (i) Company shall
transfer the property described in attached Exhibit “A” to Wayne County and as
gross consideration shall receive approximately $14,000,000, and (ii) Wayne
County shall transfer the property described in attached Exhibit “B” (“Sheriff’s
Parcel”) and as gross consideration shall receive approximately $2,196,079. The
exchange agreement is attached as Exhibit “C”. The transactions described in the
Exchange Agreement are collectively referred to as the “Exchange Transaction”.
Bank consents to Exchange Transaction and acknowledges receipt of a Reinvestment
Certificate from the Company with respect to such net proceeds. This consent is
conditioned upon the granting by the Company to the Bank of a first priority
Lien on the Sheriff’s Parcel.
 
3.           Company hereby represent and warrant that, after giving effect to
the amendment contained herein, (a) execution, delivery and performance of this
Amendment and any other documents and instruments required under this Amendment
or the Agreement are within Company’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of Company’s Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
 
 
 

--------------------------------------------------------------------------------

 
 
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of Company set forth in Sections 6.1 through 6.6
and 6.8 through 6.18 of the Agreement are true and correct in all material
respects on and as of the date hereof with the same force and effect as made on
and as of the date hereof, except where such representations and warranties
refer to a specific date, in which case such representations and warranties
shall be true and correct in all material respects as of such date; (c) the
continuing representations and warranties of Company set forth in Section 6.7 of
the Agreement are true and correct as of the date hereof with respect to the
most recent financial statements furnished to the Bank by Company in accordance
with Section 7.1 of the Agreement; and (d) no Event of Default (as defined in
the Agreement) or condition or event which, with the giving of notice or the
running of time, or both, would constitute an Event of Default under the
Agreement, as hereby amended, has occurred and is continuing as of the date
hereof.
 
4.           Except as expressly provided herein, all of the terms and
conditions of the Agreement remain unchanged and in full force and effect.
 
5.           This Amendment shall be effective upon execution of this Agreement
by Company and the Bank and execution and delivery by Company and the Guarantors
of the documents listed on the Closing Agenda dated July ___, 2011.
 
IN WITNESS the due execution hereof as of the day and year first above written.
 

COMERICA BANK GREEKTOWN SUPERHOLDINGS, INC.            
By:
   /s/ Robert Tull
 
By:
 /s/ Michael Puggi
   
       Robert Tull
   
Michael Puggi  
   
 
   
 
  Its: Assistant Vice President  Its: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 